Citation Nr: 1414449	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-25 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right ankle disability.

2.  Entitlement to a disability rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to October 1983 and May 1988 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued 20 percent evaluations for a right ankle disability and a low back disability.  The Veteran's claims are currently under the jurisdiction of the VA RO in New York, New York. Hereinafter, the ROs referred to above may collectively be referred to as the "Agency of Original Jurisdiction" or AOJ.

In January 2010, the AOJ assigned a temporary total evaluation for the Veteran's service-connected right ankle disability effective June 5, 2008 to August 31, 2008.  As the RO assigned a 100 percent evaluation for this period, it will not be addressed herein.  

A June 2010 rating decision from the AOJ granted service connection for right lower extremity (RLE) radiculopathy, assigning a 10 percent evaluation effective January 24, 2008.  An October 2012 rating decision rating decision from the AOJ  increased the evaluation for RLE radiculopathy to 20 percent effective January 22, 2011, granted service connection for a right ankle scar, assigning a 10 percent evaluation effective January 22, 2011, and denied a separate evaluation for left lower extremity (LLE) radiculopathy.  The Veteran did not file a notice of disagreement as to either the evaluation assigned for RLE radiculopathy or the denial of service connection for LLE radiculopathy.  Although the rating criteria allow the Board to take jurisdiction of neurological impairments as part of an increased rating for the lumbar spine claim, the Board finds that such is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2013).  As the RO has adjudicated the bilateral lower extremity radiculopathies and the Veteran has not appealed these determinations, the Board does not have jurisdiction over these issues and they will not be addressed herein.

The Veteran was scheduled for a Travel Board hearing in February 2014.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  Prior to October 28, 2011, the Veteran's service-connected right ankle disability was manifested by no more than moderate ankle disability due to pain, swelling, and limited motion with no evidence of ankylosis.

2.  As of October 28, 2011, the Veteran's service-connected right ankle disability has been manifested by marked ankle disability due to pain, swelling, and limited motion with no evidence of nonunion of the tibia and fibula, loose motion, or ankylosis.

3.  Even when considering his complaints of pain and additional limitation of motion with repetitive use, the Veteran's service-connected low back disability is manifested by forward flexion limited to no less than 45 degrees, and no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Prior to October 28, 2011, the criteria for a disability rating in excess of 20 percent for a service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5271-5262 (2013).

2.  From October 28, 2011 to the present, the criteria for the assignment of an disability rating of 30 percent, but no higher, for a service-right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5271-5262 (2013).

3.  The criteria for a disability rating in excess of 20 percent for a service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A March 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran most recently underwent VA examinations to determine the severity of his right ankle and low back disabilities in October 2011.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any worsening in either of the Veteran's disabilities since the October 2011 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

A. Right Ankle

A review of the medical history shows that the Veteran suffered an ankle fracture, involving the tibia and fibula, and underwent a surgical internal fixation procedure while in service.  He has been service connected for the residuals of this injury and surgery.

Prior to June 5, 2008 and from September 1, 2008 to the present, the Veteran's service-connected right ankle disability has been evaluated as 20 percent disabling under Diagnostic Codes 5271-5262.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 5271 provides the rating criteria for limitation of motion of the ankle.  Diagnostic Code 5262 provides the rating criteria for impairment of the tibia and fibula.

Under Diagnostic Code 5271, 20 percent is the highest schedular evaluation possible.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  

Under Diagnostic Code 5262, a 20 percent evaluation is assigned for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is assigned for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

For VA compensation purposes, normal dorsiflexion of the ankle is 0 to 20 degrees and normal plantar flexion is 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2013).  

The Veteran was first examined in conjunction with his instant right ankle claim in April 2008.  At that time, he complained of right ankle pain with stiffness, some swelling, and no heat, redness, instability or giving way, locking, fatigability, or lack of endurance.  He denied using any crutches, brace, cane, or corrective shoes.  The examiner was unable to range the ankle well due to stiffness, but did note pain throughout the range of motion, edema, and tenderness.  The examiner diagnosed the Veteran with degenerative joint disease of the right ankle.

The Veteran was next examined for his right ankle in December 2009.  At that time, he complained of stiffness and increased pain in the right ankle with no deformity, giving way, instability, weakness, incoordination, decreased speed of motion, dislocation/subluxation, locking episodes, or effusions.  He reported intermittent but frequent use of a brace, the ability to stand for 15 to 20 minutes and walk for less than one quarter of a mile, and no incapacitation episodes.  He also indicated that he experienced severe daily flare ups, lasting hours and requiring rest and medication.  The examiner observed edema and tenderness with no ankle instability, tendon abnormality, or ankylosis.  She recorded range of motion measurements of 5 degrees of dorsiflexion and 20 degrees of plantar flexion with pain but no additional limitation of motion after repeated movement.  She diagnosed the Veteran with right ankle degenerative joint disease and concluded that his disability was moderate partial.  Although she concluded that his ankle disability had significant effects on his occupation, the only effect she listed was pain with long standing, which was not a regular part of his job.

The Veteran's right ankle was most recently examined in October 2011.  At that time, he complained of daily swelling, worsening pain, and the feeling that his ankle is going to collapse.  He also reported regularly using a cane and brace.  The examiner observed additional pain and swelling with repeated movement, pain on palpation, and no evidence of laxity or ankylosis.  She recorded range of motion measurements of 20 degrees of plantar flexion with pain at 20 degrees and 10 degrees of dorsiflexion with pain at 5 degrees.  On three repeated motions, the Veteran's right ankle had 20 degrees of plantar flexion and 5 degrees of dorsiflexion.  She also noted the Veteran's history of Achilles tendonitis and right ankle surgery with residuals of sharp pain and a painful scar on the right foot.  She diagnosed the Veteran with right ankle degenerative joint disease and concluded that his right ankle disability was moderate-severe.

In addition to the VA examination reports, the medical evidence of record includes VA and private treatment records for the right ankle that are consistent with the VA examinations' findings.  Notably, a March 2008 VA treatment record noted decreased range of motion and visible swelling of the right ankle.  January and February 2009 private treatment records noted range of motion measurements of 5 degrees of dorsiflexion and 20 degrees of plantar flexion, tenderness, crepitus, swelling, and no instability.

In addition to the medical evidence, the Veteran has provided personal statements regarding his right ankle symptoms.  This lay evidence corroborates the functional limitations noted by the VA examiners, including his chronic complaints of right ankle pain and limited physical abilities.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent for his right ankle disability prior to the October 2011 VA examination.  As noted above, he already receives the maximum schedular evaluation under Diagnostic Code 5271.  

With regards to Diagnostic Code 5262, the Board initially notes that the medical evidence does not specifically indicate that the Veteran has malunion of the tibia and fibula, as required for an evaluation under these criteria.  However, as the Veteran suffered an ankle fracture involving the tibia and fibula, underwent a surgical internal fixation procedure, and current x-rays show an old traumatic deformity, the Board will afford the Veteran the full benefit-of-the-doubt and assume his deformity is indicative of malunion of the tibia and fibula.  As such, Diagnostic Code 5262 is for application.  

Although Diagnostic Code 5262 is for application, there is no evidence of marked ankle disability to receive an evaluation in excess of 20 percent prior to the October 2011 VA examination.  Significantly, the December 2009 VA examiner concluded that the Veteran's disability was only moderate-partial.  As such, an increased rating also cannot be assigned for this period under Diagnostic Code 5262.

Although an increased rating is not warranted for the right ankle prior to October 28, 2011, the Board finds that the evidence does support an increased rating of 30 percent for the right ankle as of October 28, 2011 under Diagnostic Code 5262.  Significantly, the October 28, 2011 VA examiner concluded that the Veteran's right ankle disability was moderate-severe at that time.  Although the examiner did not find that the Veteran's right ankle disability was "marked," as required for a 30 percent evaluation under these criteria, the Board will afford the Veteran the full benefit-of-the-doubt and find that the examiner's conclusion warrants a rating higher than 20 percent for moderate disability.  Although an increased rating of 30 percent is warranted as of the date of the October 2011 VA examination, there is no evidence of nonunion of the tibia and fibula or loose motion to warrant an even higher rating of 40 percent.  As discussed above, the evidence does not clearly indicate malunion of the tibia and fibula and such has only been assumed by affording the Veteran the full benefit-of-the-doubt.  There is certainly not evidence of nonunion.  Notably, the x-rays reviewed by the October 2011 VA examiner showed that the Veteran's right ankle fracture was healed without signs of displacement.  Such x-ray findings are not consistent with nonunion of the tibia and fibula.  Moreover, the examiner specifically noted that the Veteran's right ankle showed no signs of laxity, instability, or other signs of loose motion.  Without such evidence of nonunion and loose motion, an even higher rating is 40 percent cannot be granted. 

The Board has also reviewed the remaining diagnostic codes applicable to the ankle and finds that an evaluation in excess of 20 percent prior to October 28, 2011 or in excess of 30 percent from October 28, 2011 to the present cannot be assigned under any of these criteria.  The only ankle-related diagnostic code to provide an evaluation in excess of 20 percent (Diagnostic Code 5270) requires a finding of ankylosis.  There is no medical evidence of such a finding.  Additionally, the Veteran has not had ankle replacement surgery to warrant a higher rating under Diagnostic Code 5056.  An increased rating cannot be assigned under any alternative diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5056, 5270-5274 (2013).  

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 and 30 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted for the right ankle disability.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to disability ratings in excess of 20 percent for a right ankle disability prior to October 28, 2011 and in excess of 30 percent for a right ankle disability as of October 28, 2011 must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings, other than as granted herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Low Back

The Veteran's service-connected low back disability is currently evaluated as 20 percent disabling under Diagnostic Code 5237.  He seeks a higher rating.

Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235 (2013).  Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013); see also 38 C.F.R. § 4.71a, Plate V (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2013).

The Veteran was first examined in conjunction with his instant low back claim in April 2008.  At that time, he complained of sharp low back pain radiating to the bilateral posterior thighs, shooting pain the right leg, and numbness in the right foot and denied flare ups.  The examiner observed unremarkable posture, slightly unsteady gait, tenderness, decreased sensory response of the right lateral dorsal medial foot, and no fixed deformities.  He noted that the Veteran had full range of motion of the lumbar spine with pain at the end of the range and mild additional limitation with repetitive use.  He diagnosed the Veteran with L4-L5 and L5-S1 radiculopathy and facet arthropathy and concluded that his functional deficit was moderate.

The Veteran was next examined for his low back in March 2010.  At that time, he complained of progressive severe pain that radiated to his bilateral posterior thighs, stiffness, spasms, weakness, and radicular symptoms.  He also reported severe daily flare ups of pain, lasting hours and causing difficulty with prolonged walking, sitting, bending, twisting, and lifting/carrying.  The examiner normal posture, antalgic gait with poor propulsion, no abnormal spinal curvature, spasm, pain, tenderness, and weakness, and no atrophy or guarding.  The Veteran's spasm and tenderness were not severe enough to be responsible for his abnormal gait.  The examiner recorded range of motion measurements of 70 degrees of flexion, 10 degrees of extension, and 20 degrees of bilateral lateral rotation and flexion with objective evidence of painful motion and no additional limitation with repeated motion.  She diagnosed the Veteran with lumbar spondylosis with L5/S1 sensory radiculopathy of the RLE.  

The Veteran's low back was most recently examined in October 2011.  At that time, he complained of pain that increased with sitting.  The examiner observed no localized tenderness, pain on palpation, guarding, or muscle spasm.  She recorded range of motion measurements of 45 degrees of forward flexion with pain at 45 degrees, 10 degrees of extension with pain at 5 degrees, 10 degrees of right and left lateral flexion and left lateral rotation with pain at 10 degrees, and 15 degrees of right lateral rotation with pain at 10 degrees.  Forward flexion, extension, bilateral lateral flexion, and left lateral rotation were not further limited with repeated movement.  Right lateral rotation was limited to 10 degrees with repeated movement.  The examiner noted that the Veteran had moderate symptoms of RLE radiculopathy and no symptoms of LLE radiculopathy or other neurological findings.  She also noted that he had less than 1 week of incapacitating episodes in the past 12 months.  She diagnosed the Veteran with lumbar strain and degenerative disc disease and degenerative joint disease of the lumbar spine and concluded that his low back disability was of moderate severity.

In addition to the VA examination reports, the medical evidence of record includes VA and private treatment records for the low back which are consistent with the VA examination findings.  Notably, the treatment records include notations of the Veteran's reports of low back pain.

In addition to the medical evidence, the Veteran has provided personal statements regarding his low back symptoms.  This lay evidence corroborates the functional limitations noted by the VA examiners, including his chronic complaints of low back pain and limited physical abilities.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent for his lumbar spine disability.  There is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Rather, even when considering the point at which he first experienced pain or additional limitation due to repetitive movement, the Veteran's forward flexion has been limited to no less than 45 degrees.  See DeLuca, supra.  Further, there have been no findings of ankylosis.  In the absence of such evidence, a disability rating in excess of 20 percent cannot be assigned under the General Rating Formula.

There is also no evidence of that the Veteran has experienced incapacitating episodes lasting at least 4 weeks within a 12 month period.  Thus, an evaluation in excess of 20 percent cannot be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

As discussed in the introduction section, any claims for separate evaluations for lower extremity radiculopathies are not part of the Veteran's appeal and will not be addressed by the Board.  With regard to separate evaluations for other associated neurologic impairment, the evidence is negative for any objective findings of any bowel or bladder impairment or other neurologic abnormalities.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2013).  As such, no additional separate evaluations may be assigned for neurologic impairments.

Finally, the Board notes that there is no indication in the medical evidence of record that the Veteran's low back symptomatology warranted other than the currently assigned 20 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 20 percent for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

C. Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record demonstrates that the rating criteria are adequate.  The discussion above thoroughly explains that the ratings assigned or upheld are appropriate and why higher ratings were not awarded.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's right ankle or low back disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.




ORDER

Entitlement to a disability rating in excess of 20 percent for a right ankle disability is denied prior to October 28, 2011.

Entitlement to a disability rating of 30 percent, but not higher, for a right ankle disability is granted from October 28, 2011 to the present, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for a low back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


